Case 3:20-cv-01643-WQH-DEB Document 3 Filed 08/24/20 PageID.13 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   MICHAEL WAYNE TURNER,                               No. 2:20-cv-1667 AC P
12                       Plaintiff,
13           v.                                          ORDER
14   K. WILLIAMS, et al.,
15                       Defendants.
16

17           Plaintiff, a state prisoner proceeding pro se, has filed a civil rights action pursuant to 42

18   U.S.C. § 1983, challenging conditions of his prior confinement at R.J. Donovan Correctional

19   Facility in San Diego.

20           The federal venue statute provides that a civil action “may be brought in (1) a judicial

21   district in which any defendant resides, if all defendants are residents of the State in which the

22   district is located, (2) a judicial district in which a substantial part of the events or omissions

23   giving rise to the claim occurred, or a substantial part of property that is the subject of the action

24   is situated, or (3) if there is no district in which an action may otherwise be brought as provided in

25   this action, any judicial district in which any defendant is subject to the court’s personal

26   jurisdiction with respect to such action.” 28 U.S.C. § 1391(b).

27           In this case, the defendants are located and the claim arose in San Diego, which is in the

28   Southern District of California. Therefore, plaintiff’s claim should have been filed in the United
                                                        1
Case 3:20-cv-01643-WQH-DEB Document 3 Filed 08/24/20 PageID.14 Page 2 of 2



 1   States District Court for the Southern District of California. In the interest of justice, a federal
 2   court may transfer a complaint filed in the wrong district to the correct district. See 28 U.S.C. §
 3   1406(a); Starnes v. McGuire, 512 F.2d 918, 932 (D.C. Cir. 1974).
 4          Accordingly, IT IS HEREBY ORDERED that this matter is transferred to the United
 5   States District Court for the Southern District of California.
 6   DATED: August 21, 2020
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
